Order entered October 10, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00353-CV

        WAYNE LENSING AND LEFTHANDER MARKETING, INC., Appellants

                                                V.

                        DAVID CARD AND CLEO LOWE, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-06631

                                            ORDER
       On our own motion, we ORDER the clerk to prepare a supplemental clerk=s record in the

above-referenced case, trial court case number DC-12-06631 (298th Judicial District Court of

Dallas County, Texas), containing Plaintiffs’ Motion for Nonsuit filed on or about July 15, 2013,

and the Order Granting Plaintiffs’ Motion for Nonsuit signed on or about July 15, 2013. The

clerk shall file the supplemental clerk’s record within 21 days from the date of this Order.

       We DIRECT the clerk of this Court to send copies of this order, by electronic

transmission, to Gary Fitzsimmons, Dallas County District Clerk; the Dallas County District

Clerk’s Office, Civil Records Division; and counsel for all parties.


                                                       /s/   KERRY P. FITZGERALD
                                                             PRESIDING JUSTICE